UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re: ) 19-01297
DANIELLE N. BANKS, Chapter 13
Judge THORNE
Debtor(s). )
NOTICE OF MOTION

 

The following parties have been served via electronic mail:
US Trustee: USTPRegion] 1.ES.ECF@usdoj.gov

Marilyn O. Marshall, Chapter 13 Trustee: courtdocs @chil3.com

The following party(s) have been served via regular US mail:

See attached service list.

PLEASE TAKE NOTICE that on September 15, 2021, at 1:30 pm, I will appear before the
Honorable Judge Thorne, or any judge sitting in that judge’s place, and present the Motion to
Modify Plan to Keep Tax Refund, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID,
there is no password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting code, there is no password.

Meeting ID. The meeting ID for this hearing is 160 9362 1728. There is no password. The
meeting ID can also be found on the judge’s page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

/s/Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)
PROOF OF SERVICE

The undersigned does hereby certify that copies of this Notice and attachments were
served to the above persons or entities, if service by mail was indicated above, by depositing
same in the U.S. Mail at Wheeling, Illinois 60090, before 5:00 p.m. on August 19, 2021, with
proper postage prepaid, unless a copy was provided electronically by the Bankruptcy Court.

/s/Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES, LLC
790 Chaddick Drive

Wheeling, IL 60090

847/ 520-8100

davidsiegelbk @ gmail.com
The following party(s) have been served via regular US mail:

Ms. Danielle Banks
159 N. Central Ave., Unit #3N
Chicago, IL 60644

Wakefield & Associates
830 E. Platte Ave., Unit A
P.O. Box 58

Fort Morgan, CO 80701

LVNV Funding

Resurgent Capital Services
P.O. Box 10587
Greenville, SC 29603-0587

CEP America Illinois LLP
Wakefield & Associates
P.O. Box 50250

Knoxville, TN 37950-0250

Jefferson Capital Systems
P.O. Box 7999
St. Cloud, MN 56302-9617

T Mobile

American InfoSource

4515 N. Santa Fe Ave.
Oklahoma City, OK 73318

City of Chicago, Dept. of Finance
Arnold Scott Harris

111 W. Jackson, Ste. 600
Chicago, IL 60604

Quest Holding, LLC
c/o Nathaniel Lawrence
2835 N. Sheffield, #232
Chicago, IL 60657

Commonweath Edison
Bankruptcy Dept.
1919 Swift Drive

Oak Brook, IL 60523

Capital One Auto Finance
4515 N. Santa Fe Ave., Dept. APS
Oklahoma City, OK 73118
Navient Solutions

Educational Credit Management
P.O. Box 16408

St. Paul, MN 55116-0478

Pendrick Capital Partners IT
P.O. Box 141419
Irving, TX 75014-1419

IRS
P.O. Box 7346
Philadelphia, PA 19101-7346

Peoples Gas
200 E. Randolph St.
Chicago, IL 60601

AT&T Corp.

Karen Cavagnaro, Lead Paralegal
One AT&T Way, Rm 3A104
Bedminster, NJ 07921

Armor Systems
1700 Kiefer Dr.
Zion, IL 60099

Varius Holdings, LLC
P.O. Box 1931
Burlingame, CA 94011

Illinois Dept. of Revenue
Bankruptcy Section

P.O. Box 19035
Springfield, IL 62794-9035
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re: ) 19-01297
)
DANIELLE N. BANKS, ) Chapter 13
)
) Judge THORNE
Debtor(s). )

MOTION TO MODIFY PLAN TO KEEP TAX REFUND

NOW COMES, THE DEBTOR, DANIELLE N. BANKS, by and through her attorneys,
DAVID M. SIEGEL AND ASSOCIATES, LLC, to present this Motion, and in support thereof
states as follows:

1) Jurisdiction is proper and venue is fixed in this Court with respect to these
parties.

2) On January 16, 2019, the Debtor filed a voluntary petition for relief pursuant to
Chapter 13 under Title 11 USC, and the Chapter 13 plan was confirmed on May 29, 2019. Marilyn
O. Marshall was appointed Trustee in this case.

3) The Debtor’s Modified Chapter 13 plan provides for payments of $1,360.00 monthly
with payments to the General Unsecured Creditors of 10% of their allowed claims.

4) The Plan provides in Part 2.3, “That on or before April 20" of the year following the
filing of the case and each year thereafter, the Debtor shall submit a copy of the prior year’s filed
federal tax return to the Chapter 13 Trustee. The debtor shall also tender the amount of each year’s
tax refund, received while the case is pending in excess of $1,200.00 to the Chapter 13 Trustee.
The tax refunds shall be treated as additional payments into the plan, and must be submitted within
7 days of receipt of each of such refunds by the debtor.”

5) The Debtor has received a tax refund for 2020 in the amount of $3,354.00. The tax
return was sent to the trustee on August 12, 2021.

6) The Debtor became unemployed early this year, and was denied unemployment
because someone else had used her identity, (See attached Exhibit A). She is still working on fixing
this error.

7) The Debtor seeks to modify Part 2.3 of her confirmed plan to allow her to retain her 2020
tax refund because she has used it to pay her expenses since she became unemployed.

8) The Debtor seeks this modification of the plan in good faith and with no intent to defraud
Creditors.
WHEREFORE, the DEBTOR, DANIELLE N. BANKS, prays that this Honorable Court
enter an Order to Modify the Chapter 13 Plan, and for other such relief as the Court deems fair and

proper.

Respectfully Submitted,

/s/ Christine H. Clar
Christine H. Clar, A.R.D.C. #6202332
Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES, LLC

790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
davidsiegelbk @ gmail.com
EXHIBIT
A
 

  
 

 
    

Emp yment Security

   

 
  

 

__ Phone: (800) 244-5631 « TTY: (€00)2 2Aa.-6¢
_ Fax: iy) 557-4913 !

   
   
    

iz / liga

  

CHICAGO, ‘Iu 60 51-

   

1252

 
    

- NCZv009G011984010100

 
 

n intérpre if g
" Reclamante al 1 (800). 244-5 1.

 

  

vid sh claim was fil
have been stopped. IF YOU ALRE D
RRESPONDENCE YOU MAY RECE

 

 

 
   

 

ity you require further details concerning the information| in this Jeet, please contact

   
 
 
 

 
 
  
 
 
 

il Aden. Code 2865 provide that
spect to < any wee nly if the Director finds that he has” made a clain
| accordance with such regulations as the a mey prescribe di

     

 
  

   
 
 
    
 
  

 

ou file or have filed 3 a reauies! for reConslderetot apical c ie, to. certify for enefits as long as
you ar

e otherwise instucted even though you wl not r ceive Benet its u ess the € appeal decided | in

 

s fo esta.de acuerdo con esta delerminacion puede completar fee
__ puede’ser enviada por correo.o fax a la Agencia, en la direccién
=. Presentada dentro de Ios treinta (30) dias @ partir de la fecha de

ug de los treinta (30) dias a partir de la fecha de envio. si usté Prese nta una ape Ci

 

 

 

anal
 

   
 
 
 
 
   
    
  
  
   
  

2020-0285 :

 

Springfield; IL 62794 :
__ Phone: (800) 244-5631 - TL (800)2 a4. 5631
_ Fax (217) 557-4913

‘www.ides. illinois gov

 

 
 
   
      
    
        
   
    
 
 

 

‘DANIELLE BANKS _
5511 W CRYSTAL ST.
CHICAGO, IL 60651-1252

2-7 119983

 

 

“(Estee es un documento importante s si usted necesita un intérprete, pon as e
ee Reclamante al (800 244 631.)

      
  

 

A determination has adj usied your benefit amount for w wei serveur neve ilready been pa

below. This overpayment will be reeouped 2 at 2% of | you weekly benefi t amount for the le

 

 

Overpayment Detail

 

 

 

 

“O77 i fal

 

 
    

 

As a result of a recent determination y i A

00 weekly payment). The resulting Fede ditional Con pareuie = spel
years, 25% of your weekly benefit amount be recouped from Federal Addit
other Federal program due to you until the balarice j is pad | in full.

  

verpayment Detail.

 

 

 

 

 

 

 

   
 
    
 

Lo Reconsideration and Appeal Rights: if
_ Tequest for reconsideration/appeal to t :

_ number listed above within thirty (30) da s after the dat

_ bear a postmark-date within.the applicable time limit for filing. lf the as

 

 

  
      

 

 

 

 
  
     
     

: for waiver must be in writing and submitted to pine To locate the office nearest | visit our r wabsite
___ request for a waiver must identify the week | the ¢ laimant has requested to be waived in addition to the recoupme

"a Conv of the raraiinmant danicinn

 

nt decision, ae ae attach

 
